Citation Nr: 0531102
Decision Date: 11/18/05	Archive Date: 03/02/06

DOCKET NO. 00-01 099                        DATE NOV 18 2005

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for pharyngitis.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/bronchitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 1955.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the veteran's claims of entitlement to service connection for pharyngitis and COPD/bronchitis.

The veteran has testified at a June 2005 hearing at the RO in support of his claims. The transcript of that proceeding is of record.

Unfortunately, further development is required before actually deciding the claim for service connection for COPD/bronchitis. So, for the reasons discussed below, this claim is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran if further action is required on his part concerning this claim. The Board, however, will go ahead and decide his claim for service connection for pharyngitis.

Also, the Board notes that, in a May 2005 statement, the veteran withdrew his petition to reopen a previously denied claim of entitlement to service connection for a back disorder. Therefore, his only remaining claims on appeal concern his pharyngitis and COPD/bronchitis. See 38 C.P.R. § 20.204(b), (c) (2005).

- 2 



FINDINGS OF FACT

1. The veteran was notified of the evidence needed to substantiate his claim for pharyngitis and apprised of whose responsibility - his or VA's, it was for obtaining the supporting evidence, and all relevant evidence necessary for an equitable disposition of this claim has been obtained.

2. The veteran was treated for acute bouts of pharyngitis while in the military, but there is no persuasive medical evidence of record confirming he currently has this condition - or has for many years, and even if he does, there is no medical . nexus evidence indicating it is related to the acute pharyngitis treated in service.

CONCLUSION OF LAW

The veteran does not currently have pharyngitis as a result of a disease or injury incurred or aggravated during service. 38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.	.

VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in his or her possession that pertains to the claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004)
(Pelegrini II). This new "fourth element" of the notice requirement comes from the

- 3 



language of 38 C.F.R. § 3.159(b)(1) (2004). Id., at 121. But according to VA's General Counsel (GC), the Pelegrini II holding does not require that VCAA notification contain any specific "magic words." See VAOPGCPREC 7-2004 (July 16, 2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103, must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent a VCAA letter in December 2002 explaining the type of evidence required to substantiate his claim for service connection. The letter also indicated what evidence he was responsible for obtaining and what VA had done and would do in helping him obtain supporting evidence. There was no specific mention, per se, of the "fourth element" discussed in Pelegrini II, but the letter nonetheless explained that he should identify and/or submit any supporting evidence. And in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that requesting additional evidence supportive of the claim rather than evidence that pertains to the claim does not have the natural effect of producing prejudice. The burden is on the claimant in such a situation to show that prejudice actually exists. Furthermore, as also held in Mayfield, an error, whether procedural or substantive, is only prejudicial "when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the enor affects 'the essential faimess of the [adjudication].'" (quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984). The content of the VCAA notice therefore substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).

Note also that the veteran was first provided VCAA notice in December 2002 after the RO's initial adjudication of his claim in June 1999. So this did not comply with the requirement that VCAA notice precede the initial RO adjudication. But in Pelegrini II, the Court clarified that in cases, as here, where the VCAA notice was

- 4 


not issued until after the initial adjudication in question, VA does not have to vitiate the initial decision and start the whole adjudicatory process anew. Rather, VA need only ensure the veteran receives or since has received content-complying VCAA notice such that he is not prejudiced. Here, the December 2002 VCAA notice provided the veteran with ample opportunity to respond before his appeal was certified to the Board in August 2005. And the RO considered all evidence submitted by him subsequent to his December 2002 VCAA notice in the May 2003 statement of the case (SOC) and the July 2004 and June 2005 supplemental SOCs (SSOCs). And since the June 2005 SSOC, he has not indicated he has any 'additional relevant evidence to submit or which needs to be obtained. So under these circumstances, the Board finds that he was afforded "a meaningful opportunity to participate effectively in the processing of his claim by VA," and thus, "essentially cured the error in the timing of notice". See Mayfield 19 Vet. App. at 128 (holding that section 5103(a) notice provided after initial RO decision can "essentially cure the error in the timing of notice" so as to "afford a claimant a meaningful opportunity to participate effectively in the processing of . . . claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24). Consequently, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability resulting from a disease or injury incurred in or aggravated in the line of duty while in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In addition, service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim. See 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. See Savage v. Gober, 1 0 Vet. App. 488, 495-498 (1997). If service connection is

- 5 



established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Id.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A January 1952 Report of Medical Examination for enlistment indicates the veteran had normal clinical evaluations of his head, noses, sinuses, mouth, throat, lungs, and chest. A chest x-ray was also normal. He began serving on active duty that same month.

The veteran's service medical records indicate he was treated for a "common cold" in January 1952. In February 1952, he complained of a cold and cough. Examination showed pharyngitis and rhinitis, but his chest was clear. Later that month, he was prescribed penicillin for acute pharyngitis. In March 1952, he was treated for "beginning tonsillitis" after complaining of a sore throat. And in April 1952, he was prescribed penicillin for acute pharyngitis after again complaining of a sore throat. Examination showed that his chest was clear.

In February 1953, the veteran was diagnosed with an upper respiratory infection.

According to the report of the veteran's December 1954 medical examination for separation from the military, clinical evaluations of his head, noses, sinuses, mouth, throat, lungs, and chest were normal. A chest x-ray was also normal. His military service ended in January 1955.

Records from St. Luke's Hospital, dated from August 1983 to September 1996, indicate the veteran reported that he had quit smoking approximately 2 months prior to his August 1983 appointment. He was treated for an episode of pneumonia in March 1984. In October 1989, he was treated for a respiratory infection.

- 6 



In September 1991, a pulmonary function test (PFT) was consistent with obstructive airway disease. In September 1992, his chest was clear on examination.

An October 1997 radiology report from Hawthorn Medical Associates indicates that a chest x-ray showed an abnormal right upper lobe of the chest and that the veteran had severe COPD.

A December 1997 letter from M. S. Messina, M.D., states the veteran had an abnormal chest x-ray and complaints of cough, congestion, and sputum production. Dr. Messina found that the veteran had a stable emphysematous bleb in the right upper lobe. Inhalation therapy was prescribed for his cough and congestion.

VA medical records dated from May 1998 through May 1999 indicate the veteran had a history of smoking, but quit in 1970, and had been diagnosed with COPD, but was stable. He had wheezing of the lungs upon examination.

A September 1999 VA medical record indicates the veteran's lungs were clear, but that he reported a history of occasional phlegm. The assessment included stable COPD.

A December 2001 VA medical record indicates the veteran quit smoking in 1980.

A January 2003 letter from Dr. Messina states the veteran had provided records showing he was treated multiple times for recurrent pharyngitis and rhinitis in 1952, and that he required repeated doses of penicillin at that time. Dr. Messina stated the veteran still had "evidence of bronchitis," and opined that his symptoms began
at the time of his military service.

VA medical records dated from June 2003 to May 2005 indicate the veteran had a lung lesion and severe COPD. In November 2003, he reported a history of two bouts of pneumonia and winter chest colds. A history of bilateral severe emphysema was noted. An April 2005 V A medical record states that he had an enlarging lung mass due to tuberculosis. Additional records show treatment for COPD and pneumonia.

- 7 



A March 2004 discharge summary from Dr. Messina indicates the veteran had an extensive history of smoking, but that he quit over 30 years earlier. He complained of shortness of breath upon admission. A history of underlying emphysema and ataxia secondary to long-standing lower extremity damage was noted. The diagnosis was COPD exacerbation.

The veteran was afforded a VA examination in May 2004. According to the report, his claims file, including his service medical records, was reviewed. The VA examiner also reviewed Dr. Messina's January 2003 letter. The VA examiner noted the veteran was first diagnosed with COPD in 1983, had suffered two bouts of pneumonia since that time, and had a history of problems with lung densities. A history of severe emphysema and chronic bronchitis was also noted. The veteran complained of a daily productive cough and sputum. Following a physical examination, and review of an April 2003 chest x-ray and CT scan, the diagnoses were COPD, chronic bronchitis, and emphysema. The VA examiner opined that it was unlikely the veteran's acute episodes of bronchitis in service, as determined by Dr. Messina, progressed on to become the veteran's current chronic bronchitis and emphysema.

The veteran had a hearing at the RO in June 2005. According to the transcript, he testified that he was treated for pharyngitis in 1952, and that he continued to seek treatment for this condition after his service. He also testified that he was first diagnosed with emphysema and pulmonary problems within 3 to 4 months of his service, but that his treating physician at that time had since died. He denied any current medical treatment for his pharyngitis, and stated that he did not know of any residual disorders he had as a result of his acute pharyngitis. His wife testified that he had breathing problems for the 50 years they had been married.

The Board finds that the evidence of record does not establish entitlement to service connection for pharyngitis. While the veteran's service medical records show treatment for acute pharyngitis in the military, there is no objective evidence of continuity of symptomatology during the remainder of his military service.

- 8 



In fact, his service medical records following his treatment in 1952 for pharyngitis - including the report from his separation examination, are entirely unremarkable' for additional complaints, treatment, or diagnoses of this condition or any residuals of it. This is probatively significant and given a lot of weight and credibility because this was at a time contemporaneous to his treatment in service, when there was no incentive--financial or otherwise - to fabricate information for personal gain. See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996). And the absence of evidence of continuity of symptomatology during the years following his discharge from service is consistent with the conclusion that his pharyngitis in service was merely acute, as opposed to chronic. See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).

Of equal or even greater significance, there also is no current medical evidence containing a diagnosis of pharyngitis - to suggest he presently has this condition. Indeed, during his recent June 2005 hearing, even he personally denied any current medical treatment for pharyngitis, and he said he did not know of any residual disorders he has as a result of this condition. In the absence of proof of present disability there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability."). Instead, it appears the veteran's current symptoms and objective findings upon examination have been attributable to his COPD, chronic bronchitis, and emphysema, which the VA examiner did not associate with the acute pharyngitis treated in service.
And Dr. Messina's opinion was only that the veteran had "evidence of bronchitis" related to his service; there was no mention by this doctor of such a relationship to service insofar as the pharyngitis is concerned.

So, in short, there is no medical evidence confirming the veteran currently has pharyngitis or any residuals of his acute pharyngitis treated during service. Consequently, absent medical evidence of current disability, much less of a causal relationship to his service in the military, service connection cannot be granted. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability. . ."). Also found at Maggitt v.

- 9 



West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only evidence suggesting the veteran has any residuals of pharyngitis related to his service in the military comes from him, personally. And as a layman, he simply does not have the necessary medical training and/or expertise to make this important determination. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating that, even in situations of continuity of symptomatology after service, there still must be medical evidence relating the current condition at issue to that symptomatology. Id. Because of this, his allegations, alone, have no probative value without medical evidence substantiating them. So the preponderance of the evidence is against the claim, meaning the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518,519 (1996).

While an accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, there must at least be a sufficiently definitive opinion on etiology to rise above the level of pure equivocality. See Winsett v. West, 11 Vet. App. 420, 424 (1998). Here, there is not, mostly evidence against the claim, so it must be denied. 38 C.F.R. § 3.102.

ORDER

The claim for service connection for pharyngitis is denied.

- 10 



REMAND

The veteran underwent a VA respiratory examination in May 2004, after which the diagnoses were COPD, chronic bronchitis, and emphysema. The VA examiner found that the veteran's acute respiratory disorders in service were not likely to be related to his current chronic bronchitis or emphysema. However, Dr. Messina, in his January 2003 letter, concluded otherwise. He said the veteran had "evidence of bronchitis" related to his military service. Thus, these opinions conflict as to whether it is at least as likely as not (meaning 50 percent or greater probability) the veteran's current COPD and/or bronchitis is causally or etiologically related to his service in the military - and, in particular, to his history of treatment for acute pharyngitis, tonsillitis, and upper respiratory infection during service.

The May 2004 VA examiner reviewed the veteran's entire claims file, including his service medical records, but nonetheless failed to provide a rationale supported by the facts of record. Therefore, it is unclear what the reasoning or factual basis was for his opinion. See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the veteran's disorder). Likewise, although Dr. Messina also reviewed the veteran's service medical records, it is unclear what, if any, post-service medical records he reviewed. And Dr. Messina also failed to indicate the rationale and supporting evidence for his opinion. As a result, it is equally unclear whether Dr. Messina relied on the objective medical evidence or, instead, the veteran's own report of his medical history in formulating his opinion. See LeShore v. Brown,
8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a, medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence to establish entitlement to service connection).

- 11 



The net result of all of this is that clarification is needed to detennine whether the veteran's current COPD and/or bronchitis are causally or etiologically related to his service in the military or, instead, to other factors. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain a medical opinion or an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim). In addition, the RO should request that Dr. Messina clarify his opinion regarding how the veteran's current COPD and/or bronchitis are related to his treatment during service.

Accordingly, this case is REMANDED to the RO (via the AMC) for the following development and consideration:

1. The veteran's claims file should be retumed to the examiner who performed the May 2004 VA respiratory examination, if available. This examiner is requested to provide a rationale and the supporting factual basis for his opinion that the veteran's current bronchitis is unrelated to his military service.

In addition, the VA examiner should provide an opinion as to the nature, severity, and etiology of the veteran's COPD. And to facilitate making this determination, have the examiner review all of the evidence in the claims file, including a complete copy of this remand. Conduct all diagnostic testing and evaluation needed to make this determination. The examiner is then requested to indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) the veteran's current COPD is causally or etiologically related to his service in the military - but, in particular, the treatment he received during service for acute pharyngitis and an upper respiratory infection. The examiner should discuss the rationale of the opinion. If, per chance, an opinion cannot be provided without resorting to

- 12 



speculation, please expressly indicate this in the report of the evaluation. The examiner is asked to indicate that the claims folder was reviewed.

If, for whatever reason, it is not possible to have the May 20_4 VA examiner comment further on this case, then have the veteran undergo another VA compensation examination (by an equally qualified examiner) to obtain medical opinions responding to the questions posed.

2. Also send a letter to Dr. Messina requesting that he discuss the rationale for his opinion that the veteran's current "evidence of bronchitis" is related to his military service. Ask Dr. Messina to explain, with specificity, what medical evidence he relied on in determining the veteran's current bronchitis was related to his service, given the time span between the veteran's in-service treatment, and the first confirmed post-service diagnosis of a respiratory disorder in 1983.

3. Then readjudicate the veteran's claim of entitlement to service connection for COPD and/or bronchitis in light of any additional "evidence obtained. If the benefit sought is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond before returning the claims to the Board for further appellate consideration.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.

- 13 



See Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of him until he is notified.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

- 14




